DETAILED ACTION
Claims 1-2, 7-9, and 13-15 are presented for examination.
Claims 1, 7-9, and 13 have been amended.
Claims 3-6 and 10-12 have been cancelled.
This office action is in response to the request for continued examination submitted on 07-JUL-2022.

Examiner Note
A new Examiner has been assigned to act on the application. Examiner has reviewed and given credit to the previous Examiner’s actions consistent with MPEP § 704.01.
PREVIOUS EXAMINER’S SEARCH
When an examiner is assigned to act on an application which has received one or more actions by some other examiner, full faith and credit should be given to the search and action of the previous examiner unless there is a clear error in the previous action or knowledge of other prior art. In general the second examiner should not take an entirely new approach to the application or attempt to reorient the point of view of the previous examiner, or make a new search in the mere hope of finding something. See MPEP § 719.05.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments - Specification
Applicant’s arguments with respect to the Specification have been fully considered and are persuasive.  The objection of the Specification has been withdrawn. 

Response to Arguments - Drawings
Applicant’s arguments with respect to the Drawings have been fully considered and are persuasive.  The objection of the Drawings has been withdrawn. 

Response to Arguments - 35 USC § 112(a)
Applicant’s arguments with respect to the 35 U.S.C. 112(a) have been fully considered and are persuasive.  The rejection of the 35 U.S.C. 112(a) has been withdrawn. 

Response to Arguments - 35 USC § 103
Applicant’s arguments with respect to the 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of the 35 U.S.C. 103 has been withdrawn. 

Claim Interpretation
The claims have been determined to NOT invoke 35 U.S.C. 112(f).
See Applicant’s Arguments/Remarks dated 01/19/2022, pg. 9, section Claim Interpretation.
See Final Rejection dated 04/07/2022, pg. 2 stating “Applicant’s arguments, see Remarks page 9, filed 01/19/2022, with respect to 35 U.S.C. 112 (f) related to claim limitation have been fully considered and are persuasive and do not invoke 35 U.S.C. (f).”

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

Foreign Application CN201910093391.9 (now granted) cited references CN107024674A and CN108020800A in communication dated September 25, 2020.
CN108020800A does not contain reference to the virtual reality element nor simulation in the broadest interpretation. The claim explicitly recites the VR element.
CN107024674A does not contain reference to the virtual reality element. A mere reference is made to “simulating” when discussing estimation (Pg. 2 of the translation/ Background). The remainder of the specification does not discuss the VR element or simulation in the VR space.

Regarding the combination of references Kitamora et al (U.S. Patent Application Number: 2016/0273915A1) in view of Bradski et al (U.S. Patent Application Number U.S. Patent Application Number:2016/0273915A1), Examiner finds Applicant’s arguments on pgs. 12-15 of the Applicant Arguments/Remarks dated 07/07/2022 (hereinafter ‘Remarks’) to be persuasive regarding Kitamora. Further, on pg. 15, Applicant’s statement “limitations of amended claim 1 are not disclosed by Bradski”, Examiner concurs.

However, this reference or any reference of record or combination of references, do not disclose or suggest, the limitations as set forth in Claims 1 and 9, specifically

obtaining the pose for the VR device based on the corrected data
…
establishing an ellipsoid equation based on the data sensed by the sensor to perform an ellipsoid fitting, wherein the updating the fitting parameters of the surface equation to obtain the updated surface equation comprises: updating the fitting parameters of the ellipsoid equation to obtain an updated ellipsoid equation, wherein the establishing the ellipsoid equation based on the data sensed by the sensor to perform the ellipsoid fitting comprises: 
establishing a data index table to store the data sensed by the sensor, and establishing the ellipsoid equation based on the data in the data index table to perform the ellipsoid fitting, and wherein the updating the fitting parameters of the ellipsoid equation to obtain the updated ellipsoid equation comprises: 
replacing the data stored in the data index table with updated data, a modulus of the updated data being in the first threshold range and a standard deviation of a plurality of updated data including the updated data being smaller than the second threshold

In combination with the remaining features and elements of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-2, 7-9, and 13-15 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062. The examiner can normally be reached M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN E JOHANSEN/Examiner, Art Unit 2146